Case 1:15-cv-00969-PLM-RSK ECF No. 153 filed 09/14/20 PageID.2499 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 JAMES L. PETERSON,

           Plaintiff,                          Case No. 1:15−cv−969

    v.                                         Hon. Paul L. Maloney

 GREG SOMERS, et al.,

           Defendants.
                                           /

                                       ORDER

        This matter is before the Court on Plaintiff's Motion for Leave to File
 Document Under Seal (ECF No. 148), which was filed September 11, 2020.
 Effective September 28, 2015, Local Rule 7.1(d) was amended to require the
 following: "All nondispositive motions shall be accompanied by a separately
 filed certificate setting forth in detail the efforts of the moving party to comply
 with the obligation created by this rule." W.D. Mich. LCivR 7.1(d); see
 Administrative Order No. 15−RL−78 (Sept. 11, 2015). The motion fails to
 comply with this requirement. Accordingly,

       IT IS ORDERED that Plaintiff's Motion for Leave to File Document
 Under Seal (ECF No. 148) is hereby held in abeyance pending compliance
 with Local Rule 7.1(d).

       IT IS FURTHER ORDERED that movant shall file the certificate required
 by Local Rule 7.1(d) within five days of the date of this Order. Failure to
 timely file the certificate will result in the dismissal of the motion.

        IT IS FURTHER ORDERED that any response to the motion shall be
 filed within fourteen days of the filing of the certificate, should the certificate be
 filed.

         IT IS SO ORDERED.


 Dated: September 14, 2020                  /s/ Paul L. Maloney
                                           PAUL L. MALONEY
                                           United States District Judge
